DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a method for diagnosing or prognosing KC in a subject, the method comprising detecting two or more genetic variants in a sample from a subject, wherein the two or more genetic variants are selected from the group listed in FIG. 1, and wherein the presence of two or more genetic variants is indicative of a diagnosis or prognosis of KC in the subject.
Group II, claim(s) 9-15, drawn to a method for predicting risk of developing KC in a subject, the method comprising detecting two or more genetic variants in a sample from a subject, wherein two or more genetic variants are selected from the group listed in FIG. 1, and wherein the presence of two or more genetic variants is indicative of a risk for developing KC in the subject.
Group III, claim(s) 16, drawn to a method for developing a treatment regimen for the treatment of KC in a subject, the method comprising detecting two or more genetic variants in a sample from a subject, wherein the two or more genetic variants are selected from the group in FIG. 1, and wherein the presence of two or more genetic variants is indicative of the need for a KC treatment regimen in the subject.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Species of a subject
A) Afro-American (claim 3),
B) Caucasian (claim 4),
C) Hispanic (claim 5),
D) East Asian (claim 6).
Species of genetic variants
E) Please select two or more genetic variants for examination.
Group II
Species of a subject
A) Afro-American (claim 10),
B) Caucasian (claim 11),
C) Hispanic (claim 12),
D) East Asian (claim 13).
Species of genetic variants
E) Please select two or more genetic variants for examination.
Group III
Species of genetic variants
Please select two or more genetic variants for examination.
Applicant is required, in reply to this action, to elect a single species from each of the sets of species for a selected group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 9 and 16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. Specifically, even though each group requires selection of two or more variants from Figure 1, the number of combinations of two or more variants selected from the 960 listed in Table 1 is in the billions. For example, the number of possible two-variants combinations is 460,320, while the number of all possible combinations of 10 variants selected from the 960 is 1.75 x 1023. Therefore, claims 1 is equivalent to 460,320 different method claims using different two-variant combinations. Claims 9 and 16 do not require the same variants as claim 1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 7, 2022